MEMORANDUM **
California state prisoner Ricky Ramirez appeals the district court’s order dismissing with prejudice as untimely his 28 U.S.C. § 2254 petition for writ of habeas corpus. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Ramirez contends that the district court rendered incomplete and confusing advice concerning the application of the statute of limitations to his case when it dismissed his first unexhausted petition without prejudice. Ramirez also contends that he was denied access to adequate legal resources by the Department of Corrections when he attempted to conduct legal research on the statute of limitations issue.
Even if true, these contentions do not merit equitable tolling because Ramirez *571waited a full year before returning to federal court after the California Supreme Court dismissed his habeas petition. See Guillory v. Roe, 329 F.3d 1015, 1018 (9th Cir.2003) (stating that “the relevant measure of diligence is how quickly a petitioner sought to exhaust the claims dismissed as unexhausted, and how quickly he returned to federal court after doing so,” and denying equitable tolling where petitioner took seven months to return to federal court following the state court’s final decision); see also Kelly v. Small, 315 F.3d 1063, 1071 (9th Cir.) (stating that 30 days is a reasonable time for a petitioner to return to federal court following final action by the state courts), cert. denied, — U.S. -, 123 S.Ct. 2094, 155 L.Ed.2d 1077 (2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.